Per Curiam,
A new trial having been refused and judgment having been entered by the court below pursuant to our order made on plaintiff’s appeal (75 Pa. Superior Ct. 425), defendant has appealed, bringing up the same record which we considered before. We have examined it in the light *488of the criticisms contained in the assignments of error now filed by appellant and find no occasion to add anything to what we said in disposing of the former appeal.
The assignments of error are overruled and the judgment is affirmed.